Citation Nr: 0110693	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-07 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from November 1986 to 
July 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Only the issue listed on the title 
page remains in appellate status before the Board; the 
portion of the appeal involving the claims of service 
connection for migraine headaches and warts terminated with 
the grant of such claims by rating decision in September 
2000.


REMAND

In this case, the appellant claims that service connection is 
warranted for asthma.  She essentially alleges that although 
a history of asthma from childhood was noted during service, 
she was asymptomatic for eight years prior to her entrance to 
active duty in November 1986 when she was 20 years old (b. 
Oct. 24, 1966).  Her entrance physical examination of August 
1986 corroborates this account to the extent that an 
asthmatic condition was neither reported by history or 
clinically identified on this examination.  Hence, her claim 
is premised on the grounds that she was medically sound when 
examined, accepted and enrolled to active duty within the 
meaning of 38 C.F.R. § 3.304(b), and therefore, her asthmatic 
attacks treated in service were of direct service onset.  
Service medical records reflect treatment for asthma attacks 
in November 1986 and November 1988, but these records also 
reflect treatment for cold/flu-type symptoms commonly 
associated with upper respiratory/viral infections.

The Board notes that pursuant to applicable regulatory 
authority, diseases of allergic etiology, including bronchial 
asthma and urticaria, may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities.  See 38 C.F.R. § 3.380 (2000).  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Id.  Increase in the degree of disability during service may 
not be disposed of routinely as natural progress nor as due 
to the inherent nature of the disease.  Id.  Seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals.  Id.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  Id. (emphasis added).

In view of the unique facts in this case, as detailed above, 
and in the absence of any indication that 38 C.F.R. § 3.380 
was considered in the adjudication of the appellant's claim, 
additional medical-evidentiary development is required, as 
set forth below in the indented numbered paragraphs.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  In November 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) was signed into law.  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In light of the need for the 
foregoing development action, the RO is advised to consider 
whether any other additional notification or development 
actions are required in this case under the VCAA.

With respect to the VCAA, the Board notes further that a 
recent decision of the U. S. Court of Appeals for Veterans 
Claims (the Court) held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, No. 
99-1788 (U. S. Vet. App. Feb. 22, 2001).  Regarding its 
authority to review the Board's decision on appeal, the Court 
in Holliday stated that even assuming that it could divine in 
the first instance on the particular facts of a particular 
case that no amount of additional evidence could change an 
adverse outcome, it could not obviate in the first instance 
the requirement for the Secretary to provide notice to the 
claimant as to what was required for a claim to be successful 
under the VCAA's newly-created duty-to-notify provisions, 38 
U.S.C. §§ 5102(b), 5103(a).  Id.  The Board must therefore 
remand the appealed claim because it has not been developed 
at the RO-level under the VCAA provisions.  Id.

The RO also should carefully review the claims file to 
determine whether any claims that were denied as not well 
grounded between July 14, 1999 and November 9, 2000, will 
require further development and readjudication under the 
VCAA.  On this point, the record reflects that a number of 
unappealed claims addressed in a statement of the case dated 
in October 2000 were denied as not well grounded.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
VCAA are completed.

2.  In addition, the appellant should be 
scheduled for VA examination by the 
appropriate specialist in an effort to 
clarify the presence of an asthmatic 
disorder and to ascertain the 
relationship of any such disorder to her 
active military service.  The examiner is 
requested to review the claims folder 
prior to the examination and to indicate 
that such review has been conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  All tests 
and studies deemed necessary should be 
conducted, and in this regard, the 
examiner should review the results of any 
testing prior to completion of the 
report.  In addition, the examiner should 
opine as to whether it is at least as 
likely as not that any asthmatic disorder 
identified had its onset in service.  If 
the onset of the condition is determined 
to have preexisted service, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
condition increased in severity during 
service beyond it's natural progress or 
as due to the inherent nature of the 
disease.  The examiner should consider 
the appellant's service medical records 
and all post service medical evidence, 
with the purpose of reconciling the 
chronological and etiological questions 
that exist.  The report of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  All examination and 
test reports should thereafter be 
associated with the claims folder.

3.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
of service connection for asthma after 
ensuring that all duty-to-notify and 
duty-to-assist provisions have been 
fulfilled under the VCAA, and upon a 
merits-level review, taking 38 C.F.R. 
§ 3.380 and any additional 
evidence/argument submitted in support of 
the claim into consideration.  In 
addition, and if appropriate based on the 
medical examination/opinion findings 
obtained as instructed by this REMAND, 
the readjudication of this claim should 
include consideration all potential 
theories of entitlement, to include 
direct incurrence, secondary (38 C.F.R. 
§ 3.310) and/or aggravation (38 C.F.R. 
§ 3.306 and Allen v. Brown, 7 Vet. App. 
439, 448 (1995)).  If the benefit sought 
on appeal remains denied, the RO should 
provide the appellant and her 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on her 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations that are specifically 
pertinent to the issue currently on 
appeal.  The RO should allow the 
appellant an appropriate period of time 
for response.

4.  The RO also should carefully review 
the claims file to determine whether any 
claims that were denied as not well 
grounded between July 14, 1999 and 
November 9, 2000, will require further 
development and readjudication under the 
VCAA.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


